State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 2, 2014                   518446
________________________________

In the Matter of PATRICK
   HYLAND,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

NEW YORK STATE COMPTROLLER
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 8, 2014

Before:   McCarthy, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                             __________


      Edelstein & Grossman, New York City (Jonathan I. Edelstein
of counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (William E.
Storrs of counsel), for respondents.

                             __________


McCarthy, J.P.

      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Comptroller which denied
petitioner's application for accidental disability retirement
benefits.

      Petitioner, a police officer, applied for accidental
disability retirement benefits alleging that he was permanently
incapacitated as a result of an incident that occurred while he
was disposing of property at a landfill. A hearing ensued, at
the conclusion of which the Hearing Officer denied petitioner's
application for benefits on the ground that the incident did not
                              -2-                518446

constitute an accident within the meaning of the Retirement and
Social Security Law, and respondent Comptroller upheld that
determination. This CPLR article 78 proceeding ensued.

      We confirm. This Court has repeatedly held that accidental
injuries are those caused by "a sudden and extraordinary event
that is unrelated to the ordinary risks of employment" (Matter of
Carducci v DiNapoli, 77 AD3d 1052, 1053 [2010] [internal
quotation marks and citations omitted]; accord Matter of Del
Salto v DiNapoli, 115 AD3d 1147, 1148 [2014]; Matter of Jarosz v
DiNapoli, 95 AD3d 1500, 1501 [2012]). That is, "[a]n accident is
defined as a sudden, fortuitous, out of the ordinary and
unexpected event that does not result from an activity undertaken
in the performance of regular or routine employment duties"
(Matter of Emerson v DiNapoli, 115 AD3d 1145, 1145 [2014]
[internal quotation marks and citations omitted]; see Matter of
Stimpson v Hevesi, 38 AD3d 979, 980 [2007]; Matter of Pryor v
Hevesi, 14 AD3d 776, 776 [2005]). Here, petitioner was injured
when his police-issued glove caught on a bracket attached to an
approximately 70-pound automobile seat that he was throwing from
a police truck into a dumpster. Petitioner was propelled toward
the dumpster, along with the seat, causing him to become wedged
between a concrete pad and the dumpster itself. Notwithstanding
petitioner's characterization of the incident as being "far more
reminiscent of a Looney Tunes episode featuring Wile E. Coyote
than of an ordinary misstep or expected hazard," the record
reflects that petitioner was injured while he was engaged in the
ordinary course of his duties as a police officer. Inasmuch as
an injury caused by gear getting caught while throwing a heavy
piece of evidence into a dumpster is a hazard that could be
reasonably anticipated, substantial evidence supports the
Comptroller's determination that petitioner did not suffer an
accidental injury (see Matter of Del Salto v DiNapoli, 115 AD3d
at 1148-1149; Matter of Carducci v DiNapoli, 77 AD3d at 1053;
Matter of Stimpson v Hevesi, 38 AD3d at 980; Matter of Pryor v
Hevesi, 14 AD3d at 777).

     Rose, Egan Jr., Devine and Clark, JJ., concur.
                              -3-                  518446

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court